Citation Nr: 0002405	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.  

By rating decision in September 1988, service connection was 
denied for residuals of low back surgeries on the basis that 
no back disability was shown during active service.  The 
veteran was appropriately notified but did not timely appeal.  
His request to reopen the claim was received in 1997.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in July 1998.  


FINDINGS OF FACT

1.  By a rating decision dated in September 1988, the RO 
denied entitlement to service connection for residuals of low 
back surgeries and properly notified the veteran of this 
determination.  He did not appeal.  

2.  The additional evidence added to the record since the 
September 1988 RO rating decision is not duplicative of 
evidence previously on file and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the claim.

3.  The competent evidence of record does not show a nexus 
between the current residuals of back surgeries and the 
veteran's military service, including any low back injury 
sustained therein.   



CONCLUSION OF LAW

1.  Subsequent to the unappealed September 1988 rating 
decision that denied entitlement to service connection for 
residuals of law back surgeries, new and material evidence 
sufficient to reopen the claim was received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 

2.  The reopened claim for entitlement to service connection 
for residuals of low back surgeries is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show various 
complaints, none of which pertains to the back or spine.  The 
spine was normal on the separation examination in January 
1960 and no significant or interval history was noted.  

In his initial claim for service connection filed in 1988, 
the veteran mentioned a left ankle injury.  On a VA 
examination in May 1988, he reported pain and weakness of the 
back and gave a history of four back operations, in 1975, 
1984, 1986 and 1988.  The earliest post-service treatment he 
reported was in 1975 at Kaiser Permanente.  Status post 
laminectomies, L4-5 and L5-S1, were shown.  Status post back 
surgery, times 4, was diagnosed.  

In August 1997, the veteran submitted another claim for 
service connection, claiming, in part, that he had injured 
his back in 1957 when he fell down a hill while carrying a 
machine gun.  He reported treatment in July 1957 by a 
corpsman and beginning in 1960 by Kaiser Permanente in Los 
Angeles.

In October 1997, R. R., M.D., a Kaiser Permanente physician 
reported that the veteran had a history of back pain dating 
back to approximately 1960, when he injured his back carrying 
a very heavy machine gun while he was on active duty, and 
that "according to the patient" he had had episodes of back 
pain since then.  Dr. R. stated that the veteran had first 
gone to Kaiser Permanent in 1978 for back pain.  He did have 
back surgery, which included a lumbar laminotomy at L4-5 on 
the right, then L5-S1 on the left in 1988.  He also had had 
back surgery in 1986 due to an acute herniated disk at L4-5 
with some paresis and bowel and bladder problems.  Dr. R. had 
seen the veteran since 1986 for chronic lower back pain.  
Magnetic resonance imaging (MRI) in March 1996 had revealed 
significant narrowing of the disk space at L4-5 and L5-S1 
with post surgical laminectomies.  

In an October 1997 statement, the veteran reported that after 
his release from the Marine Corps he had been hospitalized 
with lower back pain and placed in traction and that the 
facilities where he was treated had been closed for years and 
there was no way to get any medical records.  

A statement dated in November 1997 was received from a former 
marine who  stated that the veteran fell down a hill while 
carrying a 60-pound machine gun in 1957, during their active 
service, and sustained an injury of his back and left ankle.  
He reportedly was attended by a corpsman and taken to a 
hospital for treatment.  

Kaiser Permanente records, received in January 1998, date 
back to 1970 and show initial back complaints in March 1972, 
when the veteran injured his back from lifting the hood of 
his car.  Severe low back pain with occasional tingling down 
the right thigh was reported.  The impression was back 
sprain, rule out disc.  He was hospitalized in August 1972 
for low back pain.  He stated that he suddenly developed low 
back pain after lifting a heavy object.  He was not able to 
walk or stand because of severe low back pain.  The diagnosis 
was acute lumbosacral strain, 



with posterior facet syndrome to be ruled out.  Later in 
August 1972, he reportedly had been in the hospital for a 
backache eight days previously but then was seen for a 
migraine headache.  History was recorded of low back pain 
requiring traction 5 years previously.  He had awakened with 
severe low back pain radiating to the posterior lower 
extremities.  An X-ray of the lumbosacral spine showed 
possible narrowing of the T12-L1 disc space.  A prior X-ray 
in March 1972 reportedly had been within normal limits.  The 
impression was lumbosacral strain.  A neurological 
examination was negative for any abnormality.  

A medical consultation report in November 1972 reflects a 
history of a back injury in an automobile accident in June 
1972.  The symptoms reportedly cleared satisfactorily.  In 
April 1974, the veteran was seen for low back pain of 2 days' 
duration.  Low back strain was the impression.  In July 1974, 
a back injury a year earlier was noted.  He was noted to have 
recurrent back pain, with his back having "gone out" two 
days previously.  He complained of right sacroiliac pain with 
radiation down the right posterior thigh.  Lumbosacral strain 
was the impression.  

In September 1974, a history of back strain a month 
previously was recorded.  The veteran had been treated with 
traction with no subsequent medication.  He stated that his 
back had snapped out.  Low back strain was assessed.  In 
October 1974, he reportedly had an old back injury, possibly 
industrial.  He had been followed for recurrent low back 
pain.  Atraumatic exacerbation of the pain aggravated by 
movement and radiating down the back of both legs was noted.  
The impression was recurrent low back pain with possible root 
involvement.  In May 1975, low back pain with right sciatica 
for the previous four weeks was evaluated and treated.  
Possible herniated nucleus pulposus on the right L5-S1 was 
noted.  In July 1975, the veteran was seen for a long history 
of low back pain.  He reportedly experienced right leg pain 
over a period of three weeks after bending over and feeling 
something snap in his low back.  He could barely bear weight 
on his right leg.  Low back scoliosis was indicated.  The 
right hip, thigh and calf were tender on deep palpation.  



The impression was right S1 radiculopathy secondary to an 
extruded right disc.  History also was recorded that he had 
developed acute low back strain in 1972 after heavy lifting, 
which subsided after adequate conservative management.  There 
had been a recent increase in low back pain and several weeks 
previously, after reaching over for something, he felt a 
sudden, severe pain in the right leg and foot.  He underwent 
right L5-S1 laminotomy and diskectomy.  In August 1978, he 
was seen for left-sided back pain that started when he was 
getting out of the shower.  He was unable to straighten up.  
Low back strain was the impression.  

A medical record of January 1979 shows that the veteran 
complained of left hip pain radiating to the lower leg and 
calf muscles.  The assessment was lumbosacral strain with 
neuritis.  He was hospitalized in February and March 1979 
with a history of several weeks of left lower extremity pain.  
Radiculopathy, most likely at the L5 level, was diagnosed.  
In October 1979, he was seen for right hip pain of a week's 
duration.  The impression was probable facet syndrome of the 
low back.  In November 1981, status post L5-S1 herniated 
nucleus pulposus laminotomy and disc resection in 1975 was 
noted.  It was stated that three months previously, he 
started to have increased left leg and foot symptomatology.  
A myelogram revealed a left L5-S1 defect with possible facet 
hypertrophy.  In December 1981, status post left L5-S1 
herniated nucleus pulposus was termed resolved.  

In February 1982, the veteran complained of an acute 
exacerbation of left leg pain, which had been symptomatic 
since August 1981.  The impression was an acute exacerbation 
of left L5-S1 herniated nucleus pulposus.  In April 1982, it 
was recorded that he had had back pain for three weeks.  
Discogenic disease was assessed.  In May 1982, he was 
hospitalized with S1 radiculopathy secondary to L5-S1 
herniated disc.  A history was recorded of back problems 
dating back to 1975, when a lumbar disc had been removed.  He 
underwent an L5-S1 laminotomy with decompression of the S1 
nerve root and disc excision.  In January 1983, he was seen 
for right leg pain that had developed two days previously.  
Possible recurrence of herniated nucleus pulposus with 
radiation of pain from the low back to the 



posterior right thigh was reported.  An October 1986 lumbar 
myelogram report reflects reference to a computerized 
tomogram scan that suggested disc herniation at L5-S1 on the 
left.  A November 1986 X-ray examination revealed laminectomy 
residuals, slight narrowing of L4-5 and L5-S1 discs, and 
spurring at several levels.  In February 1987, it was 
recorded that the veteran had undergone L4-5 laminotomy and 
diskectomy about 3 months previously.  He still had L5 
weakness and some sacral nerve weakness.  In March 1987, it 
was indicated that he had had three lumbar laminectomies with 
recent disc herniation and postoperative erectile 
dysfunction.  In August 1987, there was a notation of status 
post large L4-5 herniated nucleus pulposus and extrusion, 
1986.   

A January 1988 lumbar myelogram revealed a large lateral disc 
herniation, L4-5, on the right and a smaller lateral disc 
herniation, L5-S1, on the left.  Computerized tomography in 
January 1988 added bilateral disc herniations at L4-5, much 
greater on the right and laminectomy residuals, L4-5.  
Magnetic resonance imaging in January 1988 revealed 
degenerative disc disease at the L4-5 and L5-S1 levels with 
bilateral disc herniation as well as osteophyte formation at 
L5-S1, and foraminal narrowing and probable nerve root 
impingement at these levels.  

Kaiser Permanente clinical records include a July 1992 X-ray 
report showing a previous laminectomy L5-S1 with partial 
removal of the spinous process of L4.  There were 
degenerative changes involving the lower lumbar spine and 
marked disc space narrowing at L4-5 and L5-S1.  

At the veteran's July 1998 hearing, he testified that he 
initially injured his back during active service in 1957.  He 
stated that his first treatment had been in 1960.  He 
indicated that a neurosurgeon told him that, once there's an 
injury to the spine, it will always be present.  He felt that 
his injury had resulted in four operations.  He described his 
initial back injury during active service as occurring when 
he fell going down the steep side of a hill carrying a 
machine gun.  He indicated that the corpsman who was with 
them gave him on site treatment and he was then treated at a 
regimental hospital and sent to the barracks for bedrest.  He 
recalled being on bed rest for one day and then he returned 
to light duty, but did not recall how long the light duty 
lasted.  His initial post-service treatment reportedly was 
within a year following separation.  

In July 1998, the veteran's former employer forwarded the 
veteran's workers compensation records dated in May 1988, 
which show that he had been examined for residuals of back 
injuries.  It was noted that he had worked for the same 
employer in the construction of aircraft from 1964 to the 
present and that his first employment related back injury had 
been in 1964, when he suffered an on-the-job back strain.  He 
received physical therapy and was able to return to work.  In 
1975, he suffered a more serious back injury at work for 
which he ultimately underwent a laminectomy at L5-S1 on the 
right side.  He subsequently was assigned an engineering job 
requiring prolonged sitting.  In approximately 1981 or 1982, 
he noticed greatly increased low back pain and progressive 
difficulty in arising from his chair due to the low back 
pain.  By approximately 1984, his low back condition 
reportedly had worsened considerably and he was required to 
undergo a fusion operation.  He subsequently returned to work 
in his usual capacity as a milling machine operator when, in 
February 1986, he noticed a very definite worsening of his 
low back pain, which seemed related to his repetitive 
activities lifting, pushing and pushing parts weighing about 
20 pounds each in the course of his milling operations.  The 
job he was on ran out and he was placed on lighter work 
duties so that his back pain condition improved somewhat.  In 
September or October 1986, he suffered a back injury when he 
unexpectedly stepped off the edge of an 8-inch high platform 
and felt a jarring in his low back, following which he lost 
his balance and fell backwards against a toolbox that was 
behind him.  The next day he reportedly was experiencing very 
bad pain in the low back and sought treatment.  While resting 
at home, he experienced another episode of greatly worsened 
low back pain for which he was hospitalized and underwent a 
third surgery consisting of a laminectomy and diskectomy at 
L5-S1 on the left side.  On his second day after returning to 
work, his left leg went out while he was working and he fell, 
again experiencing greatly increased low back pain.  This led 
to another low back surgery in February 1988.  The diagnosis 
was shown as status post-operative four surgeries on the low 
back.  Another surgery reportedly was being planned for his 
low back disorders.  In regard to previous injuries, the 
veteran was noted a whiplash to the neck and upper back a few 
years earlier, a condition causing neck and upper back pain 
(which apparently dated to the 1960s although that word is 
almost illegible), a skull fracture s a child, and an ankle 
sprain in military service, along with a history of 
headaches.  It was concluded in the report that the veteran 
had suffered continuous trauma injury to the back from 1979 
to the present in his employment, with the earliest prior 
back injury noted as having been in 1975.  


Legal Criteria

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), it was 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the question involves a medical diagnosis 
or opinion as to medical causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A lay appellant's statement about what a physician told him 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence of in- service etiology of a current disability.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  


Analysis

New & Material Evidence As To Residuals Of Low Back Surgeries

There is no dispute in this case that the September 1988 
rating decision became final after the veteran was 
appropriately notified and failed to timely appeal.  At the 
time of the prior decision in September 1988, the only 
evidence considered included the service medical records and 
the results of the VA examination in May 1988.  The service 
medical records, while documenting numerous complaints by the 
veteran, do not reflect any complaints or findings regarding 
any back injuries/problems.  Moreover, the veteran's spine 
was found to be normal on the service separation examination 
and no relevant history or defects were noted.  The May 1988 
VA examination report showed a history of initial back 
surgery in 1975 and three subsequent surgeries.  No evidence, 
lay or medical, regarding the low back dated prior to 1975 
was of record.  

Since the time of the unappealed rating decision both medical 
and lay evidence has been received.  A former marine has 
stated that he saw the veteran fall down a hill, thereby 
injuring his back and ankle for which he received in-service 
treatment.  This statement is consistent with the veteran's 
claim of having injured his back in that manner during 
service.  Also, in October 1997 a physician reported that the 
veteran's chronic back pain dated from the in-service injury 
in approximately 1960 9later specified to be 1957).   

The veteran's sworn testimony as to the in-service onset of 
low back pain as a consequence of the claimed injury, the 
statement of a fellow marine corroborating the accident and 
injury, and the physician's report of October 1997 are all 
considered credible for the purpose of reopening the claim.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This 
evidence is obviously new in that it was not on file at the 
time of the September 1988 rating decision.  It is also 
material in that it serves to show an in-service injury and 
to link the current low back disability to that injury.  For 
these reasons the additional evidence warrants reopening of 
the claim.  


Well Groundedness of Reopened Claim

The next step in the Board's analysis is to determine whether 
the reopened claim is well grounded.  There is competent 
evidence of a current back disability and evidence of an in-
service injury, although the service medical records do not 
document any back problems during service.  There must also 
be medical evidence of a nexus between the claimed in-service 
injury and the current post-operative disability.  

Whereas the veteran and a former fellow marine have indicated 
that the veteran injured his back during service when he fell 
down a hill and that he was treated in service for the 
injury, neither is competent to establish the nature of the 
claimed in-service injury or whether it is related to the 
post-service back disorder that has required back surgeries, 
the first of which was in 1975, about 15 years following 
active service.  There is no medical evidence of any chronic 
residuals from any in-service back injury.  In fact, numerous 
post-service medical records on file tend to show the onset 
of back problems in about 1972 following a recent injury, not 
one in service years earlier.  While Kaiser Permanente 
records reflect that in 1972 the veteran did give a prior 
history of back symptoms that required traction, such was 
reported to have occurred only five years earlier, which 
still would have been several years after service.  In any 
event, there is no competent evidence of any current 
residuals of the claimed in-service injury or any continuity 
of low back problems from service until the first surgical 
procedure in 1975.  

While the October 1997 medical report by Dr. R. recounted the 
veteran's statement that he injured his back during service, 
Dr. R. did not relate any current back disability to the 
reported in-service injury or to the veteran's report of 
episodes of back pain since then.  It is clear from the 
report that the references to service and any continuity of 
symptomatology were based on history as recited by the 
veteran to Dr. R.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner," does not satisfy 
"`competent medical evidence'" requirement set forth in 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  As to the veteran's 
testimony at his hearing, he is a layperson, and thus is not 
competent to determine the medical causes of his current back 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Likewise, his testimony that a neurosurgeon told 
him that a back injury is permanent is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (199).  In 
fact, other than the veteran's own statements and the 
statement of his former Marine Corps comrade, essentially all 
of the evidence shows initial back problems several years 
after service, multiple post-service back injuries, and 
disability resulting from the post-service injuries rather 
than any in-service injury.  




With no medical evidence supporting the claim that an in-
service injury culminated in the current low back disability, 
the reopened claim is found to be not well grounded and 
entitlement to service connection for residuals of low back 
surgeries must be denied.  The veteran has not indicated the 
existence of any additional post service evidence, which has 
not already been obtained, that would well ground his claim. 


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for residuals of 
low back surgeries having been received, the claim is 
reopened.

The reopened claim of service conenction for residuals of low 
back surgeries not being well grounded, service connection is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals






